The tax components of capital shown in the following table represent distribution requirements the Fund must satisfy under the income tax regulations, losses the Fund may be able to offset against income and gains realized in future years and unrealized appreciation or depreciation of securities and other investments for federal income tax purposes. Net Unrealized Depreciation Based on Cost of Securities and UndistributedUndistributed Accumulated Other Investments Net InvestmentLong-Term Loss for Federal Income Income Gain C arryforward1,2,3,4 Tax Purposes $1,151,213 $— $13,957,288 $10,025,925 1. As ofMarch 31, 2011, the Fund had $12,454,665 of net capital loss carryforwards available to offset future realized capital gains, if any, and thereby reduce future taxable gain distributions.As ofMarch 31, 2011, details of the capital loss carryforwards were as follows: Expiring 2015 $ 5 2016 809,696 20172,144,196 2018 9,452,268 2019 48,500 Total $12,454,665 2. As ofMarch 31, 2011, the Fund had $1,502,623 of post-October losses available to offset future realized capital gains, if any. Such losses, if unutilized,will expire in 2020. 3. During the fiscal year endedMarch 31, 2011, the Fund did not utilize any capital loss carryforward. 4. During the fiscal year endedMarch 31, 2010, the Fund did not utilize any capital loss carryforward.
